           Case 1:18-cv-00496-AWI-EPG Document 46 Filed 05/21/20 Page 1 of 1


 1                              UNITED STATES DISTRICT COURT
 2                            EASTERN DISTRICT OF CALIFORNIA
 3

 4   GEORGIA DEFILIPPO; CHRISTINA                      CASE NO. 1:18-CV-00496-AWI-EPG
     DEFILIPPO,
 5
                          Plaintiffs,                  ORDER APPROVING STIPULATION
 6                                                     TO FILE FIRST AMENDED
                   v.                                  COMPLAINT
 7
     COUNTY OF STANISLAUS; CITY OF                     (Doc. No. 45)
 8   MODESTO; CITY OF TURLOCK; CITY
     OF CERES; BIRGIT FLADAGER;
 9   MARLISSA FERREIRA; KIRK BUNCH;
     STEVE JACOBSON; DALE
10   LINGERFELT; FROLIAN MARISCAL;
     LLOYD MACKINNON; JON EVERS;
11   DEREK PERRY; CORY BROWN; GREG
     JONES; TIMOTHY REDD; KENNETH
12   BARRINGER; FRANK NAVARRO;
     DAVID HARRIS,
13
                          Defendants.
14

15
           Pursuant to the parties’ stipulation, Doc. No. 45, IT IS HEREBY ORDERED as follows:
16
        1. Plaintiffs are GRANTED leave to file their first amended complaint, effective as of the
17
           date that Plaintiffs’ filed the first amended complaint, May 18, 2020. See Doc. No. 41
18
           (Plaintiffs’ first amended complaint).
19
        2. Defendants’ deadline to respond to the first amended complaint is July 17, 2020.
20
        3. The pending motion to dismiss Plaintiffs’ original complaint, Doc. No. 12, is DENIED as
21
           moot, and the hearing for that motion is VACATED.
22
        4. The scheduling conference, which is currently scheduled for July 9, 2020, is VACATED,
23
           and the rescheduling of that conference is REFERRED to the Magistrate Judge.
24

25   IT IS SO ORDERED.
26
     Dated: May 21, 2020
27                                              SENIOR DISTRICT JUDGE

28
